Citation Nr: 0303701	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  96-11 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder or other psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran served on active duty from October 1973 to August 
1977, and from December 1990 to May 1991.  The veteran has 
reported a period of National Guard service beginning in 
1981.  See VA Form 21-526, dated and received in March 1994.

This appeal came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Colombia, South Carolina.

By rating decision of June 1995, the RO denied the claim of 
service connection for PTSD.  In February 1996, VA received 
the veteran's notice of disagreement and a statement of the 
case was issued.  In March 1996, VA received the veteran's 
substantive appeal.  In December 1996, the veteran appeared 
and testified before a hearing officer at the RO regarding 
this claim.

In October 1998, the Board remanded the case for additional 
development.  The Board also determined that new and material 
evidence for reopening a claim of service connection for 
hypertension had been submitted and reopened and remanded 
that claim.  Since that time, the RO has granted service 
connection for hypertension and has assigned a 10 percent 
rating.  The veteran has not voiced any dissatisfaction with 
the rating assigned.  Thus, the hypertension claim is no 
longer before the Board.

In view of a recent psychiatric diagnosis and nexus opinion, 
the Board has recharacterized the issue on appeal so as to 
include psychiatric disorder other than PTSD. 


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  A diagnosis of anxiety disorder, NOS, related to active 
service has been given.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, anxiety 
disorder NOS was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) do not reflect 
complaint or treatment for any relevant abnormality.  A DD-
214 reflects that during his second period of active service 
he served as a still photo technician and that he served in 
the Persian Gulf arena from January 8, 1991, to March 20, 
1991.  

In March 1994, the veteran filed an application for service 
connection for PTSD and for other ailments.  He submitted a 
March 1994 VA clinical report noting that he appeared to be 
irritable and disagreeable and that he displayed strange, 
almost bizarre reasoning, but that he denied PTSD.  The 
report notes that he was treated with amitriptyline and 
Prolixin(r).  The impressions were depression and rule out 
schizoaffective disorder.  

In March 1995, a VA PTSD counselor reported that the 
veteran's stressors as a combat photographer in the Persian 
Gulf were such events as having to approach and photograph 
damaged combat aircraft loaded with live bombs, having to 
photograph the dismembered body of a Saudi male, surviving 
several SCUD missile attacks, becoming disoriented in a dust 
storm, and that a close friend died later (although the 
veteran did not claim to have witnessed that event).  The 
counselor felt that the veteran had many symptoms of PTSD.  

In December 1996, a University of South Carolina licensed 
clinical psychologist reported the following:

We have evaluated and treated [the veteran] for 
approximately two years.  It is my professional 
clinical judgment that the veteran is suffering 
from Post Traumatic Stress Disorder (Persian 
Gulf), severe industrial impairment.  The veteran 
served as a combat photographer having [to] 
photograph the carnage & horror of the war.  He 
meets the testing for PTSD (DSM III-R)-symptoms 
of particular note are severe anxiety, intrusive 
thoughts, poor sleep, anger and irritability, 
withdrawal, behavior and emotions are unreliable 
and unpredictable....

This man's life has been severely altered due to 
his service in the Persian Gulf, not the least of 
which is to be unable to work due to these PTSD 
symptoms.  

The veteran's claims folders contain VA treatment records 
that reflect that PTSD due to the Gulf War was assessed at 
various times during the 1990s.  

In December 1996, the veteran testified before an RO hearing 
officer that while in the Persian Gulf, he photographed 
accident scenes, damaged F-16s, and on one occasion he 
approached a bomb that was armed and could have exploded.  He 
testified that he did not think the range of normal human 
experience included enduring SCUD missile attacks.  He 
testified that he sought medical attention even prior to 
separation from active service, although at the time he had 
not yet heard of PTSD.  

In October 1998, the Board remanded the case for a search for 
additional SMRs, for verification of claimed SCUD attacks, 
and for a VA compensation and pension PTSD examination.  The 
Board requested that an examiner determine the nature and 
etiology of all psychiatric disorders found, the date of 
onset of each, and whether any neurological sign or symptom 
represents an undiagnosed illness.  

In February 2001, a VA mental health counselor reported that 
the veteran had Persian Gulf-related PTSD and further 
reported many signs and symptoms of PTSD that the veteran had 
often exhibited.  The counselor noted that the veteran 
continued to be treated with psychotropic medication to 
little avail.  

In August 2001, the U.S. Armed Services Center for Research 
of Unit Records (CRUR) provided data on SCUD attacks on Tel 
Aviv and on Saudi Arabia during the early 1991 time frame.  

The veteran underwent a VA PTSD compensation and pension 
examination in June 2002.  The examiner noted that the claims 
file was unavailable.  The examiner recited relevant medical 
history and felt that the veteran was well acquainted with 
the diagnostic criteria of PTSD, but, in spite of all the 
symptoms reported by the veteran, the examiner felt that the 
veteran had not been exposed to a traumatic event that 
involved death or the threat of injury to the veteran.  The 
examiner concluded that the veteran's symptoms represented 
anxiety disorder, rather than PTSD.  The examiner offered an 
Axis I diagnosis of anxiety disorder, NOS (not otherwise 
specified).  On Axis IV, the examiner reported "Stressors-
related to problems dealing with the events in the Gulf".  
The examiner ultimately opined that "I do not believe that 
the patient does suffer from PTSD though his symptoms may be 
legitimate and he may be suffering from an anxiety disorder 
related to his time in the Gulf".

In October 2002, the June 2002 VA PTSD examiner provided an 
addendum noting a review of the claim file.  The examiner 
concluded by stating, "Again I do not feel the patient 
suffers from PTSD though his symptoms may be legitimate and 
he probably [is] suffering from an anxiety disorder related 
to his time in the Gulf War".  

In December 2002, the RO sent a letter explaining the 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA) to the veteran.  

In January 2003, the RO issued a supplemental statement of 
the case (SSOC) and offered to hold the case for 60 days for 
additional evidence.  While the SSOC discusses why service 
connection for PTSD is not warranted, it does not consider 
service connection for anxiety disorder, NOS.  The veteran 
responded to the SSOC by stating that he had no further 
evidence or argument to submit.  

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002)); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary (i.e., to VA) that is necessary to substantiate 
the claim.  VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of the claim pursuant to this new legislation 
and implementing regulations insofar as the decision below is 
favorable to the veteran.  

III.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  In addition, service connection for PTSD is 
subject to additional requirements.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2002); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The medical evidence concerning whether the veteran has PTSD 
is in dispute.  While earlier VA counselors felt that the 
veteran clearly suffers from PTSD, more recently a VA 
psychiatrist has opined that the veteran suffers from anxiety 
disorder NOS.  The VA psychiatrist has reviewed the earlier 
assessments and/or PTSD diagnoses, and in response, has 
offered cogent, persuasive reasons why the correct diagnosis 
should be anxiety disorder NOS, rather than PTSD.  

Although the veteran feels that he has PTSD, he, as a lay 
person, is not competent to provide a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, 
his opinion cannot weigh in this matter.  The Board therefore 
finds that the preponderance of the competent evidence 
indicates that the veteran does not have PTSD, but rather, 
that he has anxiety disorder, NOS.  

The medical evidence also indicates that the veteran's 
anxiety disorder is related to active service in the Persian 
Gulf.  As the psychiatrist stated in October 2002, "Again I 
do not feel the patient suffers from PTSD though his symptoms 
may be legitimate and he probably [is] suffering from an 
anxiety disorder related to his time in the Gulf War".  No 
medical opinion tending to show that anxiety disorder, NOS 
stems from some source other than active service has been 
offered.  Thus, the Board finds that the evidence, including 
the testimonial evidence, favors service connection for 
anxiety disorder, NOS.  


ORDER

Service connection for anxiety disorder, NOS, is granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

